Citation Nr: 0812089	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for physical problems, 
claimed as sleep apnea.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied entitlement to service 
connection for physical problems, cocaine dependence with 
cocaine induced mood disorder, and tension headaches.  The RO 
also denied entitlement to nonservice-connected pension 
benefits.  The issues have been recharacterized as they 
appear on the cover page of the instant decision.

The veteran presented testimony at a hearing before the Board 
in January 2008.  The transcript of that hearing has been 
associated with the claims folder.

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

Initially, the Board notes that RO denied entitlement to 
service connection for physical problems, as claimed by the 
veteran in October 2003.  The veteran has since clarified 
that his physical problems have been identified as sleep 
apnea.  Transcript at 2-3.  The RO has not previously 
considered sleep apnea in adjudicating the veteran's claim 
for physical problems.  It appears there are pertinent 
records of medical treatment for sleep apnea that have not 
been obtained.  

The veteran testified in January 2008 that he underwent a 
sleep study at the Mercy Care Hospital in San Diego, 
California, in 1995.  Transcript at 3.  He also indicated in 
VA Form 21-4138, Statement in Support of Claim, received in 
September 2005 that he sought treatment at the Sleep Center 
at the Wilshire VA Medical Center (VAMC) in August 2005.  
These records have not been associated with the claims 
folder.  Such must be obtained upon remand.

Under 38 C.F.R. § 3.159(c)(1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
Department or agency.  These records include military 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.  

It also appears there may exist pertinent, outstanding 
medical records of the veteran for treatment of his mental 
health problems.  Specifically, the veteran testified in 
January 2008 that he was treated at the VAMCs on Temple 
Street and Wilshire Boulevard in Los Angeles, California, 
between April 2005 and February 2006.  Transcript at 6.  He 
further testified that between January 1993 and December 2002 
he was treated for depressive symptoms at Kaiser Permanente, 
353 Joseph Avenue, San Francisco, California.  These records 
have also not been associated with the claims folder.  Such 
must be obtained upon remand.  38 C.F.R. § 3.159(c)(1), (2).

After any additional records are added to the claims file, 
the veteran should be scheduled for appropriate examinations 
for the purpose of determining whether he has sleep apnea 
and/or an acquired psychiatric disorder related to service.  
See 38 U.S.C.A. § 5103A (d).  

The Board has determined that an addendum opinion is 
necessary prior to rendering a decision on the merits of the 
claim of entitlement to service connection for headaches.  
The veteran was afforded a VA examination in June 2004.  The 
examiner diagnosed the veteran with a longstanding history of 
tension headaches and opined that there was little to suggest 
that they were related to sinusitis.   

The service medical records show the veteran complained of 
headaches throughout his period of service.  They were 
frequently associated with sinusitis and upper respiratory 
infection.  Upon separation examination in April 1974, the 
examiner noted the veteran had frequent headaches, which 
responded to treatment.  The examiner separately noted the 
veteran had sinusitis, which also responded to treatment.  
(Emphasis added).  Upon remand, the examiner must clarify 
whether tension headaches by themselves were related to the 
veteran's active duty service.  Id. 

The Board has also determined that a medical opinion is 
necessary prior to rendering a decision on the merits of the 
claim of entitlement to nonservice connected pension 
benefits.  

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected and/or 
service-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a).  Absent a 
combined schedular 100 percent evaluation, the schedular 
criteria for non-service-connected disability pension are met 
when the veteran is unable to secure and follow substantially 
gainful employment because of disability and has one 
disability ratable at 60 percent or more, and, if there are 
two or more disabilities, has one which is ratable at 40 
percent or more, and additional disability sufficient to 
bring the combined rating evaluation to 70 percent or more.  
38 C.F.R. §§ 4.16, 4.17. 

In denying the veteran's claim, the RO discussed why the 
veteran's lumbar spine condition with right lower 
radiculopathy did not qualify him for an award of nonservice-
connected pension benefits, finding it did not meet the 
necessary schedular evaluation for permanent and total 
disability for pension purposes.  The Board finds, however, 
that the RO did not appear to give consideration to any of 
the other disabling medical conditions that the veteran 
reported as being present.  Specifically, the veteran claims 
that his diabetes mellitus, hypertension, and a prostate 
condition, as well as his lumbar spine disorder, all combine 
to render him unemployable and totally disabled.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, as the veteran has not been provided an 
examination in connection with his claim for nonservice-
connected pension benefits, upon remand he should be 
scheduled to undergo a VA examination in order to determine 
whether he is unable to secure and follow substantially 
gainful employment because of the claimed disabilities.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection 
and nonservice connected pension benefits, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.         § 
3.159(b), that advises the veteran that a 
disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
sleep apnea, an acquired psychiatric 
disorder, and headaches since his 
discharge from service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Specifically, the RO should obtain: (a) 
all outstanding private medical records 
of the veteran for treatment of sleep 
apnea from Mercy Care Hospital in San 
Diego, California, to include a 1995 
sleep study; (b) all outstanding private 
medical records of the veteran for 
treatment of depressive symptoms from 
Kaiser Permanente, 353 Joseph Avenue, San 
Francisco, California, dated between 
January 1993 and December 2002; (c) all 
outstanding VA outpatient treatment 
records of the veteran for treatment of 
sleep apnea and mental health problems 
from the VA clinic located on Wilshire 
Boulevard, in Los Angeles, California, 
dated between April 2005 and February 
2006; and (d) all outstanding VA 
outpatient treatment records of the 
veteran for treatment of mental health 
problems from the VA clinic located on 
Temple Street, in Los Angeles, 
California, dated between April 2005 and 
February 2006.  All information, which is 
not duplicative of evidence already 
received, should be associated with the 
claims file.

3.  After any outstanding records are 
added to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response 
to the corrected VCAA notification 
letter, the RO should schedule the 
veteran for appropriate examinations to 
determine the nature and likely etiology 
of sleep apnea, if any, and any currently 
diagnosed acquired psychiatric disorder.  
The examiner should review the veteran's 
claims folder, noting all pertinent 
records of treatment of the claimed 
disorders.  All clinical findings should 
be reported in detail.  For any sleep 
apnea or acquired psychiatric disorder 
diagnosed, the examiner should be asked 
to opine whether it is at least as likely 
as not that such a disorder is due to or 
aggravated by any aspect of the veteran's 
period of service.  With respect to the 
claim for an acquired psychiatric 
disorder, the examiner should make 
specific reference to the veteran's 
service medical records which note 
nervousness and depression due to 
personal problems upon his April 1974 
separation examination.  The examiner 
should explain in detail the rationale 
for any opinion(s) given.  

4.  The RO should contact the examiner 
who conducted the June 23, 2004, VA 
examination, if available, and request an 
addendum opinion.  Otherwise, the request 
should be forwarded to the appropriate 
specialist and/or medical examiner.  
Specifically, the examiner should be 
asked to provide an opinion as to whether 
the currently diagnosed tension headaches 
are at least as likely as not due to or 
aggravated by any aspect of the veteran's 
period of service.  The examiner should 
explain in detail the rationale for any 
opinion(s) given.  

5.  After any outstanding records are 
added to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response 
to the corrected VCAA notification 
letter, the RO should schedule the 
veteran for an appropriate examination to 
determine whether he is unable to secure 
and follow substantially gainful 
employment because of claimed 
disabilities, to include diabetes 
mellitus, hypertension, a prostate 
condition, and a lumbar spine disorder 
with right lower radiculopathy.  The 
examiner should review the veteran's 
claims folder, noting all pertinent 
records of treatment of the claimed 
disorders.  All clinical findings should 
be reported in detail.  The examiner 
should explain in detail the rationale 
for any opinion(s) given.  

6.  After the completion of any indicated 
additional development, the AMC should 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  Appropriate time is to be 
allowed for response.

	(CONTINUED ON NEXT PAGE)





The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

